
	
		II
		Calendar No. 719
		111th CONGRESS
		2d Session
		S. 3235
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Dorgan (for himself,
			 Mr. Johnson, Mr. Tester, Mr. Udall of
			 New Mexico, Mr. Baucus,
			 Mr. Bingaman, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			December 20, 2010
			Reported by Mr. Dorgan,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Act titled An Act to authorize the
		  leasing of restricted Indian lands for public, religious, educational,
		  recreational, residential, business, and other purposes requiring the grant of
		  long-term leases, approved August 9, 1955, to provide for Indian tribes
		  to enter into certain leases without prior express approval from the Secretary
		  of the Interior.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Expedite and Advance
			 Responsible Tribal Homeownership Act of 2010  or the
			 HEARTH Act of
			 2010.
		2.Approval of, and
			 regulations related to, tribal leasesThe first section of the Act titled
			 An Act to authorize the leasing of restricted Indian lands for public,
			 religious, educational, recreational, residential, business, and other purposes
			 requiring the grant of long-term leases, approved August 9, 1955 (25
			 U.S.C. 415) is amended as follows:
			(1)In subsection
			 (d)—
				(A)by striking
			 paragraph (2) and inserting the following:
					
						(2)the term Indian tribe has the
				meaning given such term in section 102 of the Federally Recognized Indian Tribe
				List Act of 1994 (25 U.S.C.
				479a);
						;
				(B)in paragraph (3)—
					(i)in the matter
			 preceding subparagraph (A), by striking Navajo Indian;
					(ii)in subparagraph
			 (A), by striking the Navajo Nation and inserting an
			 Indian tribe;
					(iii)in subparagraph
			 (B), by striking Navajo Indians or members of another Indian
			 tribe and inserting an Indian tribe or a member of an Indian
			 tribe; and
					(iv)in subparagraph
			 (C)(i), by striking Navajo Indian and inserting member of
			 an Indian tribe;
					(C)in paragraph (4),
			 by striking the Navajo Nation and inserting an applicable
			 Indian tribe;
				(D)by striking
			 paragraph (5) and redesignating paragraphs (6), (7), and (8) as paragraphs (5),
			 (6), and (7), respectively;
				(E)in paragraph (5)
			 (as redesignated), by striking the Navajo Nation and inserting
			 an Indian tribe; and
				(F)in paragraph (7)
			 (as redesignated)—
					(i)by striking
			 the Navajo Nation; and
					(ii)by striking
			 with Navajo Nation law and inserting with applicable
			 tribal law.
					(2)In subsection
			 (e)—
				(A)by amending the
			 subsection heading to read as follows: Approval of leases—Tribal
			 discretion.—;
				(B)in paragraph
			 (1)—
					(i)in the matter
			 preceding subparagraph (A), by striking Any leases by the Navajo
			 Nation and inserting At the discretion of any Indian tribe, any
			 leases by the applicable Indian tribe;
					(ii)by striking
			 except a lease for the exploration, development, or extraction of any
			 mineral resources,; and
					(iii)in subparagraph (B), by striking
			 Navajo Nation and inserting applicable Indian
			 tribe;
					(C)in paragraph (2),
			 by striking Navajo;
				(D)in paragraph
			 (3)—
					(i)in the second
			 sentence, by inserting , similar to the process established by the
			 Department of the Interior under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 after process;
					(ii)in the third
			 sentence, by striking the regulations of the Navajo Nation and
			 inserting such regulations; and
					(iii)in the fifth
			 sentence, by striking with the Navajo Nation and inserting
			 with the applicable Indian tribe;
					(E)in paragraph (4), by striking Navajo
			 Nation each place it appears and inserting applicable Indian
			 tribe;
				(F)in paragraph
			 (5)—
					(i)by striking
			 paragraph (1), including the Navajo Nation. and inserting
			 paragraph (1).; and
					(ii)by striking the
			 second sentence and inserting Pursuant to the Secretary's authority to
			 fulfill the trust obligation of the United States to the applicable Indian
			 tribe as defined in other statutory or regulatory authorizations, the Secretary
			 may, upon reasonable notice from the applicable Indian tribe and in the
			 discretion of the Secretary, enforce the provisions of a lease or cancel a
			 lease.;
					(G)in paragraph
			 (6)(A)—
					(i)by striking
			 of the Navajo Nation and inserting of the applicable
			 Indian tribe; and
					(ii)by striking
			 Navajo Nation tribal and inserting tribal;
			 and
					(H)in paragraph
			 (6)(B), by striking Navajo Nation each place it appears and
			 inserting applicable Indian tribe.
				(A)in paragraph (4), by
			 striking the Navajo Nation and inserting an applicable
			 Indian tribe;
				(B)in paragraph (6), by
			 striking the Navajo Nation and inserting an Indian
			 tribe;
				(C)in paragraph (7), by
			 striking and after the semicolon at the end;
				(D)in paragraph (8)—
					(i)by striking the
			 Navajo Nation;
					(ii)by striking with
			 Navajo Nation law and inserting with applicable tribal
			 law; and
					(iii)by striking the period
			 at the end and inserting a semicolon; and
					(E)by adding at the end the
			 following:
					
						(9)the term Indian
				tribe has the meaning given such term in section 102 of the Federally
				Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a); and
						(10)the term
				individually owned allotted land means a parcel of land
				that—
							(A)(i)is located within the
				jurisdiction of an Indian tribe; or
								(ii)is
				held in trust or restricted status by the United States for the benefit of an
				Indian tribe or a member of an Indian tribe; and
								(B)is allotted to a member
				of an Indian
				tribe.
							.
				(2)By adding at the end the
			 following:
				
					(h)Tribal approval of
				leases
						(1)In
				generalAt the discretion of any Indian tribe, any lease by the
				Indian tribe for the purposes authorized under subsection (a) (including any
				amendments to subsection (a)), except a lease for the exploration, development,
				or extraction of any mineral resources, shall not require the approval of the
				Secretary, if the lease is executed under the tribal regulations approved by
				the Secretary under this subsection and the term of the lease does not
				exceed—
							(A)in the case of a business
				or agricultural lease, 25 years, except that any such lease may include an
				option to renew for up to 2 additional terms, each of which may not exceed 25
				years; and
							(B)in the case of a lease
				for public, religious, educational, recreational, or residential purposes, 75
				years, if such a term is provided for by the regulations issued by the Indian
				tribe.
							(2)Allotted
				landParagraph (1) shall not apply to any lease of individually
				owned Indian allotted land.
						(3)Authority of Secretary
				over tribal regulations
							(A)In
				generalThe Secretary shall have the authority to approve or
				disapprove any tribal regulations issued in accordance with paragraph
				(1).
							(B)Considerations for
				approvalThe Secretary shall approve any tribal regulation issued
				in accordance with paragraph (1), if the tribal regulations—
								(i)are consistent with any
				regulations issued by the Secretary under subsection (a) (including any
				amendments to the subsection or regulations); and
								(ii)provide for an
				environmental review process that includes—
									(I)the identification and
				evaluation of any significant effects of the proposed action on the
				environment; and
									(II)a process for ensuring
				that—
										(aa)the public is informed
				of, and has a reasonable opportunity to comment on, any significant
				environmental impacts of the proposed action identified by the Indian tribe;
				and
										(bb)the Indian tribe
				provides responses to relevant and substantive public comments on any such
				impacts before the Indian tribe approves the lease.
										(4)Review process
							(A)In
				generalNot later than 120 days after the date on which the
				tribal regulations described in paragraph (1) are submitted to the Secretary,
				the Secretary shall review and approve or disapprove the regulations.
							(B)Written
				documentationIf the Secretary disapproves the tribal regulations
				described in paragraph (1), the Secretary shall include written documentation
				with the disapproval notification that describes the basis for the
				disapproval.
							(C)ExtensionThe
				deadline described in subparagraph (A) may be extended by the Secretary, after
				consultation with the Indian tribe.
							(5)Federal environmental
				reviewNotwithstanding paragraphs (3) and (4), if an Indian tribe
				carries out a project or activity funded by a Federal agency, the Indian tribe
				shall have the authority to rely on the environmental review process of the
				applicable Federal agency rather than any tribal environmental review process
				under this subsection.
						(6)DocumentationIf
				an Indian tribe executes a lease pursuant to tribal regulations under paragraph
				(1), the Indian tribe shall provide the Secretary with—
							(A)a copy of the lease,
				including any amendments or renewals to the lease; and
							(B)in the case of tribal
				regulations or a lease that allows for lease payments to be made directly to
				the Indian tribe, documentation of the lease payments that are sufficient to
				enable the Secretary to discharge the trust responsibility of the United States
				under paragraph (7).
							(7)Trust
				responsibility
							(A)In
				generalThe United States shall not be liable for losses
				sustained by any party to a lease executed pursuant to tribal regulations under
				paragraph (1).
							(B)Authority of
				SecretaryPursuant to the authority of the Secretary to fulfill
				the trust obligation of the United States to the applicable Indian tribe under
				Federal law (including regulations), the Secretary may, upon reasonable notice
				from the applicable Indian tribe and at the discretion of the Secretary,
				enforce the provisions of, or cancel, any lease executed by the Indian tribe
				under paragraph (1).
							(8)Compliance
							(A)In
				generalAn interested party, after exhausting of any applicable
				tribal remedies, may submit a petition to the Secretary, at such time and in
				such form as the Secretary determines to be appropriate, to review the
				compliance of the applicable Indian tribe with any tribal regulations approved
				by the Secretary under this subsection.
							(B)ViolationsIf,
				after carrying out a review under subparagraph (A), the Secretary determines
				that the tribal regulations were violated, the Secretary may take any action
				the Secretary determines to be necessary to remedy the violation, including
				rescinding the approval of the tribal regulations and reassuming responsibility
				for the approval of leases of tribal trust lands.
							(C)DocumentationIf
				the Secretary determines that a violation of the tribal regulations has
				occurred and a remedy is necessary, the Secretary shall—
								(i)make a written
				determination with respect to the regulations that have been violated;
								(ii)provide the applicable
				Indian tribe with a written notice of the alleged violation together with such
				written determination; and
								(iii)prior to the exercise
				of any remedy, the rescission of the approval of the regulation involved, or
				the reassumption of lease approval responsibilities, provide the applicable
				Indian tribe with—
									(I)a hearing that is on the
				record; and
									(II)a reasonable opportunity
				to cure the alleged violation.
									(9)Savings
				clauseNothing in this subsection shall affect subsection (e) or
				any tribal regulations issued under that
				subsection.
						.
			3.Land Title
			 Reports—Review and Report to CongressNot later than 180 days after funds are made
			 available for this section, the Bureau of Indian Affairs shall prepare and
			 submit to the Committees on Financial Services and Natural Resources in the
			 House of Representatives and the Committees on Banking, Housing, and Urban
			 Affairs and Indian Affairs in the Senate a report regarding the history and
			 experience of Indian tribes that have chosen to assume responsibility for
			 operating the Indian Land Title and Records Office (hereafter referred to as
			 the “LTRO”) functions from the Bureau of Indian Affairs. In conducting the
			 review, the Bureau of Indian Affairs shall consult with the Department of
			 Housing and Urban Development Office of Native American Programs and those
			 Indian tribes that are managing LTRO functions (hereafter referred to as the
			 “managing Indian tribes”). The review shall include an analysis of the
			 following factors:
			(1)Whether and how tribal management of the
			 LTRO functions has expedited the processing and issuance of Indian land title
			 certifications as compared to when the Bureau of Indian Affairs managed these
			 programs.
			(2)Whether and how
			 tribal management of the LTRO functions has increased home ownership among the
			 managing Indian tribe’s population.
			(3)What internal
			 preparations and processes were required of the managing Indian tribes prior to
			 assuming management of the LTRO functions.
			(4)Whether tribal management of the LTRO
			 functions resulting in a transfer of financial resources and manpower from the
			 Bureau of Indian Affairs to the managing Indian tribes and, if so, what
			 transfers were undertaken.
			(5)Whether, in
			 appropriate circumstances and with the approval of geographically proximate
			 Indian tribes, the LTRO functions may be performed by a single Indian tribe or
			 a tribal consortium in a cost effective manner.
			
	
		December 20, 2010
		Reported with an amendment
	
